                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


    In re:                                                       Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-CRJ11
    et al.,1
                                                                 Jointly Administered
                                Debtors.


                                       NOTICE OF PARTICIPANTS

             Pursuant to paragraph 3 of the Order Scheduling and Establishing Remote Hearing

Procedures for the September 23, 2020 Sale Hearing [Doc. 491], Remington Outdoor Company,

Inc. and its affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”),

have been informed that STURM, RUGER & COMPANY, INC. (“Ruger”), a bidder for certain

of the Debtors’ assets and an interested party, identifies the following participants who will attend

the September 23, 2020 Sale Hearing, following Ruger’s participation at the auction of the

Debtors’ assets. This Notice is being filed by the Debtors at the request of and as a courtesy to

Ruger and its counsel so as to provide timely notice of hearing participants for the Court. The

information contained herein has been provided by Ruger, and the Debtors reserve all rights in

connection with this Notice.

    ATTORNEYS:
    Claude D. Montgomery                                   Lee P. Whidden
    DENTONS US LLP                                         DENTONS US LLP
    Claude.Montgomery@dentons.com                          Lee.Whidden@dentons.com
    Tel: (212) 632-8390                                    Tel: (212) 632-8389
           (917) 754.9420 (Remote Working)                        (860) 860.7377 (Remote Working)

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.


Case 20-81688-CRJ11              Doc 676 Filed 09/15/20 Entered 09/15/20 11:41:09                           Desc
                                   Main Document    Page 1 of 2
Matthew Garms                               Lauren Macksoud
DENTONS US LLP                              DENTONS US LLP
Matthew.Garms@dentons.com                   Lauren.Macksoud@dentons.com
Tel: (816) 460-2649                         Tel: (212)768-5347
      (816) 665-6288 (Remote Working)              (908) 377-8711 (Remote Working)

WITNESSES, if required:
Kevin Reid                                  Tom Dineen
STURM, RUGER & COMPANY, INC.                STURM RUGER & COMPANY INC.
Vice President and General Counsel          Senior Vice President and CFO
kreid@rugerlegal.com                        tdineen@ruger.com
Tel: (203) 256-3872 (Primary)               Tel: (203) 319-2485 (Primary)
       (203) 257-5679 (Backup)                     (203) 814-0524 (Backup)


Dated: September 15, 2020                 By: /s/ Derek F. Meek
                                          BURR & FORMAN LLP
                                          Derek F. Meek
                                          Hanna Lahr
                                          420 20th Street North, Suite 3400
                                          Birmingham, AL 35203
                                          Telephone: (205) 251-3000
                                          Facsimile: (205) 458-5100
                                          Email: dmeek@burr.com
                                                  hlahr@burr.com

                                          and

                                          O’MELVENY & MYERS LLP
                                          Stephen H. Warren (admitted pro hac vice)
                                          Karen Rinehart (admitted pro hac vice)
                                          400 South Hope Street
                                          Los Angeles, CA 90071-2899
                                          Telephone: (213) 430-6000
                                          Facsimile: (213) 430-6407
                                          Email: swarren@omm.com
                                                 krinehart@omm.com

                                          Jennifer Taylor (admitted pro hac vice)
                                          Two Embarcadero Center, 28th Floor
                                          San Francisco, CA 94111-3823
                                          Telephone: 415-984-8700
                                          Email: jtaylor@omm.com

                                          Attorneys for the Debtors and Debtors in
                                          Possession
                                          -2-
Case 20-81688-CRJ11         Doc 676 Filed 09/15/20 Entered 09/15/20 11:41:09          Desc
                              Main Document    Page 2 of 2
